Citation Nr: 1822402	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to April 1977, from April 1978 to July 1978, and from June 13, 1981 to June 27, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2015, the Veteran and his spouse testified at a videoconference hearing.  A transcript of the hearing has been associated with the record.

In September 2015, the Board remanded the instant claim, and it now returns for appellate review.

The Board notes that in a June 2016 rating decision, the RO decreased the rating assigned for the Veteran's degenerative disc disease, lumbar spine L5-S1, status post fusion, to 10 percent.  In May 2017, the RO increased the ratings assigned for the Veteran's lower extremity radiculopathy and later issued a statement of the case and a supplemental statement of the case which addressed these issues.  The Veteran did not perfect appeals as to those issues and they are not presently before the Board.  In any event, the Veteran, through his representative, indicated in a February 2018 informal hearing presentation that he wished to withdraw all remaining issues before the Board.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw all pending issues on appeal.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204 (b)(3).

Here, in February 2018, the Veteran, through his representative in an Informal Hearing Presentation, confirmed that he wished to withdraw his appeal.  Specifically, his representative indicated that "[t]he Veteran is satisfied with the grant of entitlement to TDIU and wishes to withdraw any remaining issues on appeal before the Board."  The Board finds this statement to be clear and unambiguous with respect to all appellate issues pending before the Board. 

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.





ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


